     Case 2:17-cv-04286 Document 306 Filed 04/08/20 Page 1 of 1 PageID #: 4018



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY, et al.,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:17-cv-04286

DAY SURGERY LIMITED
LIABILITY COMPANY, et al.,

                               Defendants.



                                      DISMISSAL ORDER


        As represented by the parties during the status conference held on April 8, 2020, all matters

in this case have been resolved pursuant to this Court’s Memorandum Opinion and Order entered

on March 31, 2020. (ECF No. 304.) Accordingly, the Court DIRECTS that this case be

DISMISSED and removed from the docket of the Court.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:          April 8, 2020
